Case 8:18-cr-00411-CEH-AEP Document 38 Filed 07/23/19 Page 1 of 4 PageID 219




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


  UNITED STATES OF AMERICA
  v.                                        CASE NO. 8:18-cr-411-T-36AEP
  GUSTAVO YABRUDI


    JONT MOTION BY THE UNITED STATES AND THE DEFENDANT
   FOR A TWO-LEVEL DOWNWARD DEPARTURE OF DEFENDANT'S
        SENTENCE BASED UPON SUBSTANTIAL ASSISTANCE

        Pursuant to the provisions of Section 5K1.1 of the United States

  Sentencing Guidelines, the United States moves this Court to grant a two-level

  reduction in the defendant's offense level, and in support thereof states as

  follows:

                          MEMORANDUM OF LAW

        The Court, on motion of the government, may reduce a defendant's

  sentence to reflect a defendant's substantial assistance. See U.S.S.G. § 5K1.1.

  Here, Gustavo Yabrudi provided truthful and timely information. This has

  included meetings with the government, review of electronic and physical

  evidence produced by Gustavo Yabrudi, discussion of and identifying other

  potential witnesses who the government has interviewed, and implicating other

  persons involved in the scheme. The information and materials provided by
Case 8:18-cr-00411-CEH-AEP Document 38 Filed 07/23/19 Page 2 of 4 PageID 220




  Gustavo Yabrudi have substantially assisted the government in developing and

  gathering evidence.

         The United States believes that, because of his efforts on behalf of the

  United States, Gustavo Yabrudi should receive a two-level reduction in his

  offense level for his assistance at this time.

                                   CONCLUSION

         For the foregoing reasons, this Court should grant the government's

  motion for downward departure of defendant's sentence.

  DATED: JULY 23, 2019

                                            Respectfully submitted,

                                            BYUNG J. PAK
                                            United States Attorney
                                            Northern District of Georgia

                                     By:     /s/ James D. Mandolfo
                                            James D. Mandolfo
                                            Assistant United States Attorney
                                            Florida Bar No. 96044
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail: james.mandolfo@usdoj.gov

                                            DEBORAH L. CONNOR
                                            Chief, Money Laundering and Asset
                                            Recovery Section

                                     By:    /s/ Joseph Palazzo
                                            Joseph Palazzo



                                            2
Case 8:18-cr-00411-CEH-AEP Document 38 Filed 07/23/19 Page 3 of 4 PageID 221




                                      U.S. Dept. of Justice Trial Attorney
                                      Mass. Bar No. 669666
                                      1400 New York Avenue, NW
                                      Washington, DC 20005
                                      Tel: (202) 514-1263
                                      Email: joseph.palazzo@usdoj.gov


                                      GUSTAVO ADOLFO YABRUDI
                                      Defendant

                                By:   /s/ Leonardo E. Concepcion
                                      Leonardo E. Concepcion, Esq.
                                      Florida Bar No.: 106317
                                      Concepcion Law
                                      6405 NW 36 Street
                                      Suite 210A
                                      Virginia Gardens, FL, 33146
                                      Telephone: (305) 791-6529
                                      Email: lc@Lconcepcionlaw.com




                                      3
Case 8:18-cr-00411-CEH-AEP Document 38 Filed 07/23/19 Page 4 of 4 PageID 222
U.S. v. Gustavo Yabrudi                           Case No. 8:18-cr-411-T-36AEP



                            CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Leonardo Concepcion, Esq.


                                            Respectfully submitted,

                                            BYUNG J. PAK
                                            United States Attorney
                                            Northern District of Georgia

                                      By:    /s/ James D. Mandolfo
                                            James D. Mandolfo
                                            Assistant United States Attorney
                                            Florida Bar No. 96044
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail: james.mandolfo@usdoj.gov
                            And
                                            DEBORAH L. CONNOR
                                            Chief, Money Laundering and Asset
                                            Recovery Section

                                      By:   /s/ Joseph Palazzo
                                            Joseph Palazzo
                                            U.S. Dept. of Justice Trial Attorney
                                            Mass. Bar No. 669666
                                            1400 New York Avenue, NW
                                            Washington, DC 20005
                                            Tel: (202) 514-1263
                                            Email: joseph.palazzo@usdoj.gov
